IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-63,894-01


EX PARTE DOUGLAS PAUL SYKES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 943846-A IN THE 209TH DISTRICT COURT
FROM HARRIS COUNTY


Per curiam.
 O R D E R

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07. 
Applicant was convicted of the offense of assault, and punishment was assessed at 2 years
and 6 months' confinement.  No direct appeal was taken.
	Applicant contends that he was not provided advance notice of review for supervised
release prior to release being denied on June 20, 2005.
	The trial court has entered findings of fact or conclusions of law relying in part on the
affidavit of Sandy Pickell, Assistant Director, Review and Release Processing Section, Texas
Department of Criminal Justice.  However, this affidavit is not included in the record before
this Court.  The trial court shall supplement the record with this affidavit.
	This application for a post-conviction writ of habeas corpus will be held in abeyance
pending the trial court's compliance with this order.  The trial court shall resolve the issues
presented within ninety (90) days of the date of this order. (1)  A supplemental transcript
containing any affidavits, the transcription of the court reporter's notes from any
interrogatories or hearings held, along with the trial court's findings of fact and conclusions
of law, shall be returned to this Court within one hundred twenty (120) days of the date of
this order. (2)

 IT IS SO ORDERED THIS THE 13TH DAY OF SEPTEMBER, 2006.



EN BANC
DO NOT PUBLISH                   
1.   In the event any continuances are granted, copies of the order granting the continuance
shall be provided to this Court.
2.   Any extensions of this time period shall be obtained from this Court.